Judgment unanimously affirmed. Memorandum: Defendant contends that the evidence was legally insufficient to sustain his conviction of two counts of rape in the first degree (Penal Law § 130.35 [1], [3]). Viewing the evidence in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 435), we find that there was a valid line of reasoning and permissible inferences to sustain the jury’s verdict (see, People v Bleakley, 69 NY2d 490, 495). Defendant further contends that reversal is mandated because the court improperly admitted complainant’s statements to others as evidence of a timely complaint. Since defense counsel did not object to the admission of that evidence, the issue has not been preserved for our review (CPL 470.05 [2]) and we decline to reach it in the interest of justice (CPL 470.15 [6]).
We have reviewed defense counsel’s remaining contentions and those raised by defendant pro se and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Kasler, J.—rape, first degree.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.